DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US 20190090298 A1) in view of CATT (3GPP SAWG2 MEETING 126S2-181591).
Regarding claims 1, 18, 19, 20, Abraham et al discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), comprising the steps of : at the access and mobility management function (AMF 510), receiving (receives small data from UE 512) from the user equipment (UE 512) a Non-Access Stratum (distribution for non-access stratum messages (NAS), NAS node selection; paragraph 0038) packet data unit, PDU (PDU layer 708), carrying uplink data (paragraph 0074, 0077), wherein the uplink data includes infrequent small data (small data transmission; a UE 1002 may send a PDU session request 1003 to AMF 1006; paragraph 0079); at the access and mobility management function (AMF 510), receiving NAS message from the user equipment (the UE establishes a  PDU session with an NEF, the UE communicates the data to a DN; paragraph 0105), transmitting (the UE may transmit a connection request to the RAN; paragraph 0109-0110) the data (paragraph 0080, 0081, 0112).
However, Abraham et al does not specifically disclose the features of the access and mobility management receives the NAS message from the user equipment, transmits the uplink data to the user plane function.
On the other hand, CATT, from the same field of endeavor, discloses that the PDU session establishment request NAS message is received from the UE. The “Nsmf PDUSession CreateSMCContext Response” is provided from SMF to AMF. The SMF sends an N4 Session establishment request to the UPF. The UPF acknowledges by sending an N4 session establishment response. The “PDU session establishment accept NAS message” is sent to UE ( see fig. 6, page 3 for details). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of  CATT to the communication system of Abraham in order to provide a technique for introducing a user plane between AMF and UPF for infrequent small data transmission.
Regarding claim 2, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein the NAS PDU encapsulates (the UE sends the data to the RAN as an RRC payload, i.e. data is encapsulated in a RRC protocol frame; the RAN removes the RRC portion and forwards the data, which is still encrypted, to the SDC-UPF; the SDC-UPF performs decryption of the data received from the RAN; paragraph 0083) a PDU session ID (NIDD PDU session connection set up through a UPF 1014 for small transmissions; in addition,  a UE 1002 may send a PDU session request 1003 to AMF 1006; the request 1003 may indicate the NEF 1014 as the Access Point Name, and hence indicate that the PDU session request is for a small data session with NIDD; paragraph 0079) or Single-Network Assistance Slice Selection Information, S-NASSI
 Regarding claim 3, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein the NAS PDU is transmitted by the user equipment (UE 512) to the access and mobility management function (AMF 510) via the radio access network (RAN 516), the NAS-PDU being transmitted by the user equipment to the radio access network as part of a Radio Resource Control (RRC) message (the UE 1202 sends an RRC connection request 1201 to RAN1204 to transmit small data; the RAN 1204 may respond with and RRC connection set up message 1203; the UE may respond to the set up message 1203 with an RRC connection complete message 1205; paragraph 0082-0083).
Regarding claim 4, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein the NAS PDU includes a PDU session ID and the access and mobility management function (AMF 510; AMF 1006 may send a message 1005 to SMF 1008 as part of creating the PDU session; paragraph 0079), upon receiving the NAS PDU (receive a PDU session request), selects a session management function (a SDC-UPF may be selected at 1011 by the SMF 1008; paragraph 0075, 0079) of the telecommunication system based on the PDU session ID (the SMF may create a per PDU session identifier, e.g., the SDFID; the SDFID may be based on a UE identifier, an SDC-UPF identifier, and the PDU session ID; paragraph 0080).
Regarding claim 5, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein the access and mobility management function (AMF 510) transmits (the NEF may be sent an indication 1017 to AF 1018 to set up a session) the uplink data to the user plane function (UPF) via a session management function of the telecommunication system ( a PDU session authentication and authorization 1009 may be performed, which may include the SMF 1008 and UE 1002 negotiating keys to be used by the UPF 1016; an SDC-UPF may be selected at 1011 by the SMF 1008 : paragraph 0079-0080).
Regarding claim 6, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein, upon receiving the NAS PDU from the user equipment (UE 512), the access and mobility management function (AMF 510) transmits (transmit the data to the UPF 1951; transmitting the data to UPF in an RRC payload for transport to the AF or the DN; paragraph 0110) a PDU session create request to the session management function  (an SDFID or other identifier based on a UE-ID and SDC-UPF ID to communicate small data between a UE and UPF ; an identifier may be created at an SMF; the identifier may be based on at least one of a UE identifier, a tunnel identifier, or a UPF Identifier; paragraph 0077-0078).
Regarding claim 7, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein the PDU session create request includes the uplink data (the SMF may create a per PDU session identifier, e.g., the SDFID; the SDFID may be based on a UE identifier, an SDC-UPF identifier, and the PDU session ID; paragraph 0080).   
	 Regarding claim 13, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein the access and mobility management function transmits (the UE may receive an indication of an identifier based on at least one of a UE identifier, a tunnel identifier, or a UPF Identifier, wherein the identifier is included in a header of the data; paragraph 0107) the uplink data to the user plane function via an interface between the access and mobility management function and the user plane function (the UE may receive an indication of stored data for the user equipment at the UPF; the UE may transmit a second indication that the UE is ready to receive the stored data; then, the UE may receive the data from the UPF, in response to the second indication ; paragraph 0110, 0107 ). 
	Regarding claim 17, Abraham et al as modified discloses a method (fig. 5, fig. 10) of performing communication in a telecommunication system including a user equipment (UE 512), a radio access network (516), an access and mobility management function (AMF 510) and a user plane function (the UE transports data from  a user plane function (UPF); small data frames may be carried over a user plane; paragraph 0010, 0069), wherein the telecommunication system is a 5G system (the network architecture 500 may comprise a 5G network having a control plane and a user plane; paragraph 0072).  

Claims 8-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US 20190090298 A1) in view of CATT (3GPP SAWG2 MEETING 126S2-181591) as applied to claim 1 above, and further in view of Talebi et al (EP-3972347 A1).
Regarding claims  8-12, 14-16, Abraham and CATT disclose everything claimed as explained above except the features of “the PDU session create request”  includes an Access and Mobility Management Function address and Downlink Tunnel Endpoint identifier information, the method further comprising the steps of at the session management function , upon receiving the PDU session create request, transmitting the AMF address and the DL TEID to the user plane function , at the user plane function, in response to receiving the AMF address and the DL TEID from the session management function , transmitting a Uplink TEID of the user plane function to the session management function, and at the session management function, upon receiving the UL TEID from the user plane function , transmitting the UL TEID to the access and mobility management function. 
However, Talebi et al discloses the features of the PDU session create request (the AMF 155 may send, to the SMF 160, a message such as an N11 message Nsmf_PDUSession_CreateSMContext Request, Nsmf_PDUSession_UpdateSMContext Request, and/or PDU session establishment and/or modification request); the message may indicate a session creation and modification message; the message may comprise a network isolation information parameter, a type name of a network function; paragraph 0117 ) includes an Access and Mobility Management Function address and Downlink Tunnel Endpoint identifier information (paragraph 0119), the method further comprising the steps of at the session management function , upon receiving the PDU session create request, transmitting the AMF address and the DL TEID to the user plane function , at the user plane function (establishment of user plane connectivity to a data network via a network slice instance; select an AMF 155 that supports the required network slices; the wireless device 100 may initiate the wireless device requested PDU session establishment procedure with a request type indicating an emergency request; paragraph 0120), in response to receiving the AMF address and the DL TEID from the session management function (a PDU session establishment procedure, the wireless device 100 may send, to the AMF 155, a NAS message (an SM NAS message) comprising one or more of: a network isolation information parameter, NSSAI, S-NSSAI (requested S-NSSAI, allowed S-NSSAI, subscribed S-NSSAI), DNN, PDU session ID, request type; furthermore, the wireless device 100 may initiate the wireless device requested PDU session establishment procedure by sending the NAS message comprising a PDU session establishment request within an N1 SM container; the PDU session establishment request may comprise, for example, a PDU type, SSC mode, protocol configuration options; paragraph 0123, 0124), transmitting a Uplink TEID of the user plane function to the session management function (the AMF 155 may invoke the Nsmf_PDUSession_CreateSMContext Request; in addition, the RAN 105 may perform an AMF selection; the RAN 105 may send a message comprising the registration request to a new AMF; paragraph 0117, 0119), and at the session management function (an N11 message such as an Nsmf_PDUSession_CreateSMContext Request message may comprise one or more of: a SUPI and/or PEI, a DNN, an S-NSSAI, a PDU session ID, an AMF ID, a request type), upon receiving the UL TEID from the user plane function (the AMF 155 may invoke the Nsmf_PDUSession_UpdateSMContext Request; the AMF 155 ID may be the wireless device's 100 GUAMI which may uniquely identify the AMF 155 serving the wireless device 100; the AMF 155 may forward the PDU session ID together with the N1 SM container comprising the PDU session establishment request received from the wireless device 100; paragraph 0117, 0131), transmitting (the SMF 160 may send the subscriber data request message after or in response to receiving an N11 message; the subscriber data request message may comprise a second message indicating that subscriber data is required for determining a network function; paragraph 0119-0120) the UL TEID to the access and mobility management function (the SMF 160 may create, update; the N4 session establishment procedure may be used to create the initial N4 session context for a PDU session at the UPF 110; the SMF 160 may assign a new N4 session ID and may provide the new N4 session ID to the UPF 110; the second message may comprise the network slice isolation parameter, information associated with a subscriber and a wireless device, one or more parameters comprising information associated with an isolated network slice; paragraph 0135-0136). Note that the PDU session create request (Nsmf_PDUSession_CreateSMContext Request message) contains a PDU session ID, Data Network Name, DNN, and/or Single-Network Assistance Slice Selection Information, S-NASSI (an Nsmf_PDUSession_CreateSMContext Request message may comprise one or more of: a SUPI and/or PEI, a DNN, an S-NSSAI, a PDU session ID, an AMF ID, a request type), wherein, when receiving a PDU session create request including the DNN and the S-NASSI the session management function selects the user plane function based on the DNN and the S-NSSAI (establishment of user plane connectivity to a data network via a network slice instance; select an AMF 155 that supports the required network slices; the RAN 105 may perform an AMF selection; paragraph  0117, 0119), wherein, upon receiving the PDU session create request, the session management function transmits (the wireless device 100 may send, to the AMF 155, a NAS message (an SM NAS message) comprising one or more of: a network isolation information parameter, NSSAI, S-NSSAI (requested S-NSSAI, allowed S-NSSAI, subscribed S-NSSAI), DNN, PDU session ID, request type) a session establishment request to the user plane function and simultaneously forwards the uplink data to the user plane function (a PDU session establishment procedure; the AMF 155 may send, to the SMF 160, a message such as an N11 message (Nsmf_PDUSession_CreateSMContext Request, Nsmf_PDUSession_UpdateSMContext Request, and/or PDU session establishment and/or modification request); the message may indicate a session creation and/or modification message; the message may comprise a network isolation information parameter, a type name of a network function ; paragraph 0117). Furthermore, the NAS message sent by the wireless device may be encapsulated by the AN in N2 message towards the AMF that may comprise user location information and access technology type information. The PDU session establishment request message may comprise an SM PDU DN request container (paragraph 0115- 0116). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Talebi to the modified system of  CATT and Abraham in order to provide a method for providing an isolated network slice for a wireless device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641